DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 4/2/2021.  Claims 1, 4-15 are pending of which Claims 13-15 are withdrawn, and of the claims under consideration Claims 1 and 4 were amended.  Claims 2-3 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 4/2/2021.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “. . . wherein the one or more layers containing one or more ionic polymers having no hydrophobic segment is disposed over the at least one layer containing one or more of the ionic block polymers having the hydrophobic segment, wherein the ionic polymer has a charge opposite to that of the ionic block polymer having a hydrophobic segment.”  The application as filed as represented by U.S. Patent Application Publication No. 2019/0160205, hereinafter “Pub” describes at ¶s 0084, 0087 and claim 3 that the layer containing two or more ionic polymers preferably includes one or more layers containing one or more ionic block polymer having a hydrophobic segment and one or more layers containing one or more ionic polymer having no hydrophobic segment.  The ionic block polymer having a hydrophobic segment and the ionic polymer having no hydrophobic segment may be present at any positions in the depth direction of the layer, but they are present preferably such that the hydrophobic segment is not exposed on the surface, and in order to increase interaction between the hydrophobic segment and the substrate and to make it easier to increase the durability of a coating layer, the ionic block polymer having a hydrophobic segment is preferably distributed unevenly in the vicinity of the substrate in the layered structure. It is also possible to form a covering layer of the ionic polymer having no hydrophobic segment and then associate the ionic block polymer having a hydrophobic segment to fill sites where the covering layer is incomplete. That is, although the ionic block polymer having a hydrophobic segment may be present in the vicinity of a surface in the layered structure, it is preferable in such a case that the hydrophobic segment is not exposed on the surface.  Further described is that it is believed that due to various interactions typified by hydrophobic interaction generated between a hydrophobic segment and a substrate, the affinity of a coating polymer with the substrate is enhanced, so that uneven coating hardly occur and the durability can be improved.  However, as described above, an ionic block polymer having a hydrophobic segment used alone can only weakly bond to a medical device surface via interactions typified by hydrophobic interaction, so that it may easily delaminate. It is believed that by use of another polymer having no hydrophobic segment, especially, an ionic polymer having a charge opposite to that of the ionic block polymer having a hydrophobic segment in combination, a strong coating layer is formed on a medical device surface via various interactions typified by electrostatic interaction generated between these polymers, so that a coating layer having superior durability can be obtained.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "one or more layers containing one or more ionic polymers having no hydrophobic segment is disposed over the at least one layer containing one or more of the ionic block polymers having the hydrophobic segment”.  Rather the application as filed describes a genus of one or more layers containing one or more ionic polymers having no hydrophobic segment as a cover layer in combination with at least one layer containing one or more of the ionic block polymers having the hydrophobic segment with affinity to a substrate bonded to a device surface.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   In accordance with MPEP § 2164.04 I Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘one or more layers containing one or more ionic polymers having no hydrophobic segment is disposed over the at least one layer containing one or more of the ionic block polymers having the hydrophobic segment’ for any location in the coating layer in the application as filed."  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because the application as filed does not convey with reasonable clarity to those skilled in the art that the one or more layers containing one or more ionic polymers having no hydrophobic segment are disposed over the at least one layer containing one or more of the ionic block polymers having the hydrophobic segment for any location in the coating layer other than the former as a cover layer and the latter on the substrate is not described.  
Claim Rejections - 35 USC § 112(b)
Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 4-12, Claim 1 recites “. . . having a coating layer containing two or more ionic polymers on at least a part of a surface of a medical device substrate, wherein at least one of the two or more ionic polymers is an ionic block polymer having a hydrophobic segment, wherein the coating layer contains one or more ionic polymers having a positive charge and one or more ionic polymers having a negative charge, wherein the coating layer has a multilayer form on at least a part of the surface of the medical device substrate, the multilayer form comprising two or more layers . . .”  This recitation is unclear, vague and indefinite for several reasons.  
First, is whether the two or more ionic polymers on at least a part of a surface of a medical device substrate is part of or different from the coating layer’s multilayer form comprising two or more layers on at least a part of the surface of the medical device substrate?  In other words are there at least four layers, two of ionic polymers one of which is an ionic block polymer having a hydrophobic segment plus two or more layers of the multilayer form?  Also is the part of a surface for the two or more ionic polymers the same as or different from the part of the surface with the multilayer form?  
Second, is whether the part of a surface with the two or more ionic polymers is the same or different part and/or surface to that of the coating layer with a multilayer form?  
Thirdly is whether the coating layer containing one or more ionic polymers having a positive charge and one or more ionic polymers having a negative charge is part of or different from the coating layer’s containing two or more ionic polymers on at least a part of a surface of a medical device substrate, wherein at least one of the two or more ionic polymers is an ionic block polymer having a hydrophobic segment and/or part of or different from the coating layer’s multilayer form?  
Fourthly is whether the coating layer containing one or more ionic polymers having a positive charge and one or more ionic polymers having a negative charge is associated with a part of a surface?  . ,
Also Claim 1 recites “. . . the multilayer form comprising two or more layers, and wherein: (i) at least one layer of the two or more layers containing one or more of the ionic block polymers having the hydrophobic segment, and (ii) at least one layer of the two or more layers containing at least one ionic polymer (X) not having the hydrophobic segment.”  This recitation is unclear, vague and indefinite for several reasons.    
First is the clauses for (i) and (ii) appear to be missing a verb form. 
Second are any of the two more layers (i) and/or (ii) the same as or part of the two or more ionic polymers at least one of which is an ionic block polymer having a hydrophobic segment?  In other words are there at least two ionic block polymers having a hydrophobic segment?  
Thirdly the recitation for (ii) has at least one ionic polymer (X) not having the hydrophobic segment, where enclosing language within parentheses causes confusion whether the language is optional.  Therefore, it is advised if “X” is intended to indicate the at least one ionic polymer not having the hydrophobic segment that the parentheses be replaced with commas with wording “hereinafter referred to as”.   
Claim 7 appears to have an improper identified claim status indicator because formula (b1) without an end bracket and with subscripts that are not readable.  Furthermore Claim 7 recites “block polymer having the hydrophobic segment” which is unclear and indefinite and lacks antecedent bases because Claim 1 from which Claim 7 depends has an ionic block polymer having a hydrophobic segment.  Also Claim 7 recites “represents a bonding site to a polymer backbone” which is unclear, vague and indefinite and lacks antecedent basis because Claim 1 from which Claim 7 depends only has ionic polymers.  
Claims 8-10 each recites “block polymer having the hydrophobic segment” which is unclear, vague, indefinite, and lacks antecedent basis because Claim 1 from which these claims depend has an ionic block polymer having a hydrophobic segment.  
Drawings
Given the aforementioned rejections of the claims under 35 U.S.C. 112 (b) the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multilayer form for Claim 1 and for Claim 4 the one or more layers containing one or more ionic polymers having no hydrophobic segment disposed over the at least one layer containing one or more of the ionic block polymers having the hydrophobic segment, wherein the ionic polymer has a charge opposite to that of the ionic block polymer having a hydrophobic segment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-6, 8-12 are rejected under 35 U.S.C. 103 as obvious over US 2012/0283381, Tamiya et al (hereinafter “Tamiya”) in view of U.S 2004/0047979, Qiu et al. (hereinafter “Qiu”).  
For Claim 1, 4-6, 8-12, Tamiya discloses in the entire document particularly in the abstract ¶s 0002, 0006, 0009, 0012, 0014, 0028-0036, 0053-0057, 0059-0060, 0062 and 0064 and examples 3, 11 and 14 and claims 6, 22-23, a medical device with substrate contacted with at least one block copolymer under conditions sufficient to incorporate, permeate and entangle a lubricious and surface-wetting effective amount of the block copolymer, where the at least one block copolymer comprising macroinitiators comprising at least one hydrophobic segments in a molecule and, wherein the block copolymer is formed from the reaction of at least one hydrophilic monomer and a macro initiator with a hydrophobic segment having a molecular weight between about 300 and about 1800, and wherein the hydrophilic segment comprises at least one charged hydrophilic monomer {reading on a medical device having a layer containing two or more ionic polymers on at least a part of a surface of a medical device substrate, wherein at least one of the two or more ionic polymers is a block polymer having a hydrophobic segment for pending Claim 1}.  The medical devices, particularly for ophthalmic devices (paragraph [0057]), including contact lenses (paragraph [0013] -paragraph [0014]) {reading on ophthalmic lens for pending Claim 11 and contact lens for pending Claim 12} are suitably wetted with such wetting agents or polymeric materials.  The block copolymers have average molecular weights from 10,000 to 3,000,000, more preferably from 50,000 to 1,000,000, and most preferably from 100,000 to 600,000 {reading on pending Claim 5 molecular weight 10,000 to 10,000,000}.  From ¶ 0012, hydrophobic segments for the block copolymer include mono(meth)acryloxypropyl terminated mono-n-butyl terminated polydimethylsiloxane or polydimethylsiloxane repeating units {reading on hydrophobic segment containing polydimethylsiloxane structure for Claim 6}  From ¶ 0053-0054 the block copolymer comprises 0.01 to about 5 weight% of at least one hydrophobic segment and 95 to about 99.99 weight% of a hydrophilic segment (reading on pending Claim 8 with 0.01 to 10 % by mass as hydrophobic segment and 90 to 99.9 mass % of hydrophilic segment given that weight % and mass % only differ by the constant of gravity}.  From ¶s 0035-0036 the hydrophobic segment containing macroinitiators are reacted with at least one hydrophilic monomer to form the block copolymers; examples of suitable hydrophilic monomers include: acrylamide, N,N-dimethylacrylamide, {reading on repeating units include at least one amide structure for Claim 9 and Claim 10}. N-vinyl pyrrolidone {reading on Claim 10}, (meth)acrylic acid, 3-acrylamidopropionic acid, 4-acrylamidobutanoic acid, 5-acrylamidopentanoic acid, etc.  The block copolymer may be incorporated into the medical device i.e. silicone hydrogel contact lens from optically clear, aqueous solutions comprising at least one block copolymer in an amount sufficient to reduce at least one of contact angle, lipid uptake or protein uptake (paragraph [0059] - paragraph [0060]).  From ¶s 0012, 0055 and 0064 if the silicone (PDMS) block, hydrophobic block in the block copolymer is too large, even though the block copolymer overall is hydrophilic due to the degree of polymerization of the hydrophilic monomer, the overall solubility of the block copolymer will be insufficient. However, if the silicone segment is too small the block copolymer will not persistently associate with the polymeric article and will not provide the desired benefit over the useful life of the article as with treatment of the polymeric article with the block copolymer performed on the entire polymer or only on a portion of the polymer such as only on the surface or a portion of the surface.  
Tamiya in disclosing a charged hydrophilic segment for the block polymer with hydrophobic segment does not expressly disclose an opposite charge ionic polymer or at least one ionic polymer with no hydrophobic segment or multilayered alternating charged, positive or negative ionic polymer layers.    
Qiu like Tamiya is directed to contact lenses with a coating as disclosed in the abstract and ¶s 0002, 0012-0017, 0032, and 0042-0067 and claims.  Qiu discloses an LbL (layer-by-layer) coating {i.e. reading on multilayer form with two or more layers for pending Claim 1} onto a medical device, preferably an ophthalmic device, more preferably a contact lens, to improve the lubricity and hydrophilicity characterized by an averaged contact angle of about 80 degree or less, preferably about 50 degrees or less, while maintaining the desired bulk properties such as oxygen permeability and ion permeability of lens material of the medical device.  A medical device is brought into contact with a first coating solution containing a first polyionic material (claim 1 (a)) and brought into contact with a second coating solution containing a second polyionic material having a charge opposite to that of the first polyionic material, to form a polyelectrolyte bilayer (claim 1 (b)) {i.e. reading on multilayer form with two or more layers of ionic polymer on a surface for pending Claim 1}; a rinsing step is included between steps (a) and (b) and after step (b) (claim 2); the coating is applied to an ophthalmic device or a contact lens, which are medical devices, to improve the hydrophilicity and lubrication (paragraph [0001]); materials which exhibit high oxygen permeability in contact lenses (polysiloxanes) are usually hydrophobic and have a surface treated or coated to enhance hydrophilicity (paragraph [0002]); and examples of the polyionic material include polyacrylic acid and the like, and a copolymerization product of N,N-dimethylacrylamide or N-vinylpyrrolidone can be mentioned (paragraph [0072]) which has a molecular weight of approximately 2,000 to approximately 150,000 (paragraph [0068]) {i.e. reading on ionic polymer with no hydrophobic segment for pending Claim 1}.  From ¶s 0012-0017 with a second charged polymeric material a second polyionic material has a charge opposite of the charges of the first polyionic material.  From ¶s 0031- 0032 LbL refers to coating layer-by-layer two oppositely charged polymeric materials on an article.  Charged polymeric materials include both polycationic (having positive charges) and polyanionic (having negative charges) polymeric materials.  Polycationic suitable polycationic polymer as part of the bilayer is, for example, a synthetic polymer, biopolymer or modified biopolymer comprising primary, secondary or tertiary amino groups or a suitable salt thereof, preferably an ophthalmically acceptable salt thereof.  Polyanionic include, for example, a synthetic polymer, a biopolymer or modified biopolymer comprising carboxy, sulfo, sulfato, phosphono or phosphate groups or a mixture thereof, or a salt thereof {i.e. reading on ionic polymer with no hydrophobic segment}.  From ¶s 0012- 0013 and 0042 the LbL coating on a medical device, preferably an ophthalmic device, more preferably a contact lens, comprises an innermost layer of the first polyionic material onto said medical device, wherein the concentration of the first polyionic material in the first coating solution is sufficiently high enough to increase the hydrophilicity of the LbL coating.  The concentration of a polyionic material in a solution for forming the innermost layer of an LbL coating has a direct, significant impact on the hydrophilicity of the LbL coating on a contact lens.  As the concentration of the first polyionic material in the first coating solution increases, the hydrophilicity of a resulting coating on a medical device increases.  Based on this unexpected discovery, an improved LbL coating method is developed that can prepare, in a cost-effective fashion, an LbL coating on a medical device with increased hydrophilicity.  Such method can also be used to control the hydrophilicity of a coating on a medical device according to one's desire.   
Given a charge with the block hydrophobic and hydrophilic copolymers of Tamiya another charged polymeric material for contact lenses as from Qiu can be with the charged block copolymer of Tamiya.  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Tamiya has the charged {i.e. ionic} block copolymer with hydrophobic segment for the purpose of being on a substrate of a contact lens for hydrophilic and hydrophobic properties, and from Qiu the polyanionic or polycationic polymers have the purpose of coating a contact lens for hydrophilic properties.  Therefore given the similarity of purpose the charged block copolymer with hydrophobic segments of Tamiya can be combined with polyanionic or polycationic polymers of Qiu in a manner for such arrangements disclosed by Qiu of arranged by opposite charges.  Given the opposite charges with the charged block copolymer of Tamiya having a positive charge the charged material from Qiu would have negative charge and vice versa {reading on pending Claim 1}.  Given the LbL arrangement from Qiu and that the coating of Qiu enhances hydrophilicity such one or more layers of oppositely charged polymeric material would be as from a copolymerization product of N,N-dimethylacrylamide or N-vinylpyrrolidone without hydrophobic segments {reading on pending Claims 1 and 4}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Tamiya as afore-described to have a contact lens having a charged block copolymer with hydrophobic segments on the substrate of the lens, where from Qiu also having coatings on contact lenses the ionic polymeric material of the opposite charge is with the charged block copolymer with hydrophobic segments in a coating on a contact lens where the opposite charge can be positive or negative as long as oppositely charged from ionic material for enhancing hydrophilicity without a hydrophobic segment over the charged block copolymer with hydrophobic segment on the substrate as a multilayered coating motivated to improve the lubricity and hydrophilicity, while maintaining the desired bulk properties such as oxygen permeability and ion permeability of lens material and the benefit of entanglements from the charged block copolymer with hydrophobic segments with the substrate of the medical device as for pending claims 1, 4-6, 8-12.  Furthermore the combination of Qiu with Tamiya has a reasonable expectation of success because both are applied to the surface of contact lenses with both having hydrophilicity in ionic polymers, where Tamiya has the charged block copolymer with hydrophobic segments with a larger amount of hydrophilic segments and the ionic polymeric material of Qui has hydrophilic segments with no hydrophobic segments.    
For Claim 7, Tamiya in view of Qui is applied as applied to Claim 1 along with the disclosure at ¶s 0012, 0028-0034 and 0044-0052 and claim 6 of the structure of the block copolymer with the hydrophobic segment is represented by the formula b1:  
    PNG
    media_image1.png
    84
    386
    media_image1.png
    Greyscale
R1 is one type of group selected from an alkyl group or an alkoxy group; R2 is one type of group selected from (CH2)n and (CH2)m--O(CH2)n; m and n are independent, ranging from 1 to 16; a is from 4 to 19; b is from 1 to 6, c is from 1 to 10,000, X is one type of group selected from O, NH, and S; and R3 and R4 represent groups made of monomers with hydrophilicity wherein a monomer is expressed by general formula (n) : 
    PNG
    media_image2.png
    88
    64
    media_image2.png
    Greyscale
.   From example 11 has formula (a5) of:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
where the: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is similar to (a1) of pending claim 7.  Also from Tamiya at ¶ 0012 the hydrophobic monomers for the hydrophobic segment are: monomers selected from the group consisting of C1-C20 alkyl or C6-C20 aryl (meth)acrylate monomers such as methyl (meth)acrylate, ethyl (meth)acrylate, n-propyl (meth)acrylate, isopropyl (meth)acrylate, n-butyl (meth)acrylate, n-decyl (meth)acrylate, n-dodecyl (meth)acrylate, phenyl (meth)acrylate, and naphthyl (meth)acrylate; and silicone (meth)acrylate monomers such as 3-(meth)acryloxypropyltris(trimethylsiloxy)silane, pentamethyldisiloxanylmethyl (meth)acrylate, methyldi(trimethylsiloxy)(meth)acryloxymethylsilane, mono(meth)acryloxypropy terminated mono-n-butyl terminated polydimethylsiloxane, (2-methyl-)-2-propenoic acid, 2-hydroxy-3-[3-[1,3,3,3-tetramethyl-1-[trimethylsilyl)oxy]disiloxanyl]pro- poxy] propyl ester, and 9-n-butyl-1-[3-(3-(meth)acryloyloxy-2-hydroxypropoxy)propyl]-1,1,3,3,5,5,- 7,7,9,9-decamethylpentasiloxane; and vinyl or allyl silicone monomers such as 3-[tris(trimethylsiloxy)silyl] propyl allyl carbamate, 3-[tris(trimethylsiloxy)silyl]propyl vinyl carbamate, trimethylsilylethyl vinyl carbonate, trimethylsilylmethyl vinyl carbonate; and aromatic vinyl monomers such as styrene, and vinylpyridine; and combinations thereof.  These are the same hydrophobic monomers as in the pending application at ¶ 0029 of the substitute specification as filed 01/16/2016.  Given these similar monomers to those of the pending application for the hydrophobic segment and formula (a5) of Taniya the functional groups of (a1) – (a3) of pending claim 7 would be implicit for formula (b2) for R4.  From these disclosures of Tamiya pending claim 7 is rendered obvious.  
Response to Arguments
Applicant’s arguments with amendments filed 4/02/2021 have been fully considered and are persuasive to the prior rejection of now cancelled Claim 3 under 35 U.S.C. 112(b) and under 35 U.S.C. 102 and 103 from the Linhardt or Qui2 references, which rejections are withdrawn.  Otherwise Applicant's arguments are not persuasive. 
Applicants traverse the former rejection of Claims 2-3 under 35 U.S.C. 103 over Tamiya in view of Qiu that the rejection does not established prima facie obviousness based on MPEP 2143 (III)(G), the Office for several reasons.  Reason A. is that Tamiya and Qiu alone or in a hypothetical combination fail to teach or suggest at least one claim limitation of the multilayer form with the two or more layers (i) and (ii).  Applicant submits that it is due to the presence of the following three Applicant's claimed features at the same time, as recited in the amended claim 1, it is possible to obtain a medical device having not only superior water wettability and antifouling property but also having high durability of lubricity. (paragraph [0017] the Pub.  The three features are (1) wherein at least one of the two or more ionic polymers is an ionic block polymer having a hydrophobic segment, (2) wherein the coating layer contains one or more ionic polymers having a positive charge and one or more ionic polymers having a negative charge, and (3) wherein the coating layer has a multilayer form on at least a part of the surface of the medical device substrate, the multilayer form comprising two or more layers of (i) and (ii).  Applicants contend that Tamiya at most can only be argued to disclose feature (1) and can only be argued to disclose the feature (2).  However, the cited references, Tamiya and Qiu alone or in a hypothetical combination fail to teach or suggest having all of the claimed features (1), (2), and (3) to be present at the same time.  Additionally, Applicant submits that the cited references fail to disclose or suggest Applicant's claimed order of layers, as recited in the amended claim 4, so at least one limitation of amended claim 4 is not taught by Tamiya and Qiu alone or in a hypothetical combination.   
In response Applicants have not addressed the combination of the layer by layer arrangement of ionic polymers of Qui combined with the charged block copolymer with hydrophobic segment on the substrate of the contact lens of Tamiya as indicated in the above rejection as a multilayered coating.  Therefore the combination of Tamiya in view of Qui does disclose all of 1), 2) and 3) with the layer by layer arrangement of ionic polymer with hydrophilic groups with no hydrophobic groups over the charged bock copolymer with hydrophobic segments on the substrate which also discloses the arrangement of pending Claim 4.    
Applicants’ second reason is that there is no reasonable expectation of success in combining the teachings of Tamiya and Qiu.  Applicants argue that the Tamiya is silent with respect to a block copolymer without a hydrophobic segment, and in fact it would be against Tamiya's teaching, as Tamiya teaches in paragraph [0007] of the importance of the hydrophobic segment, " ... The hydrophobic segment is "entrapped", according to this specification, when it is physically retained within or anchored to the polymer matrix."  Applicants submit on the other hand, Qiu relates to layer-by-layer ("Lbl") coating formed by physical deposition of two oppositely charged polymeric materials on an article.  Also Applicants note that Qiu discloses in paragraph [0042] "It is discovered unexpectedly that the concentration of a polyionic material in a solution for forming the innermost /aver of an LbL coating has a direct, significant impact on the hvdrophilicity of the LbL coating on a contact lens. As the concentration of the first polyionic material in the first coating solution increases, the hydrophilicity of a resulting coating on a medical device increases. There is no noticeable correlation between the hydrophilicity of a coating and the concentration of a polyionic material in a coating solution, which is not used in forming the innermost layer of the coating.  Applicants conclude Although both Tamiya and Qiu relate to coatings with improved hydrophilicity and lubricity, one of ordinary skill in the art would not combine the teachings of the two references as proposed in the Office Action, because the mechanism of achieving improved hydrophilicity by coatings of Tamiya and Qiu are very different. Additionally, since Qiu " .. discovered unexpectedly that the concentration of a polyionic material in a solution for forming the innermost layer of an LbL coating has a direct, significant impact on the hydrophilicity of the LbL coating on a contact lens," there is no expectation of success that changing the nature of the innermost polyionic coating on the substrate, by adding a hydrophobic segment, would still result in improved hydrophilicity and lubricity.  
In response the rejection is for the combination of the layer by layer arrangement of ionic polymers of Qiu, which are without hydrophobic segments on the surface of the contact lens of Tamiya that has the charged block copolymer having the hydrophobic segments on that surface because that is the arrangement of Tamiya to get the benefit of the entanglements as noted by Applicants for affinity or adherence of the charged block copolymer having the hydrophobic segments to a like hydrophobic surface.  Therefore the innermost layer of the layer by layer is still an ionic polymer with hydrophilic segments of Qiu which can have a higher amounts of hydrophilic segments.  As Qiu notes at ¶ 0042 such adjustments of the hydrophilicity for the innermost layer is not only for increased hydrophilicity but also to control the hydrophilicity of a coating on a medical device according to one’s desire.  Therefore there is a reasonable expectation of success in the combination of Qiu with Tamiya for the control of the degree of hydrophilicity of the coating where the charged block copolymer with hydrophobic segments on the substrate from Tamiya also having more hydrophilic segments that hydrophobic segments for added control of hydrophilicity gained by the layer by layer multilayered coating of Qiu over such charged block copolymer with hydrophobic segments on the substrate.  This is not a different mechanism of hydrophilicity that changes the principle of operation of the hydrophilic mechanism of Tamiya but augments the hydrophilicity for the combined coating of Tamiya in view of Qiu.   
Thirdly Applicants argue even assuming arquendo as showing of prima facie obviousness evidence of record rebuts the obviousness by the impact of Applicant's claim features (1), (2), and (3) on the resulting properties, such as lubricity, water wettability, and antifouling property shown in Table 2-1 and 2-2.   
In response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of types of ionic polymers, molecular weights and amounts of hydrophobic and hydrophilic segments of the pending claims.  Also examples 3 and 4 of Table 2-2 appear to only have treatments 1) and 2) of Applicants 3 factor approach and these examples of the invention have comparable lubricity and better antifouling with somewhat lower water wettability.     
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787